UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1859


In re: BILLY RAHEEM FORTUNE,

                    Petitioner.



            On Petition for Writ of Mandamus. (2:13-cv-00687-AWA-TEM)


Submitted: November 1, 2018                                 Decided: November 13, 2018


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Raheem Fortune, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Billy Raheem Fortune petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his motion for appointment of counsel and his Fed. R. Civ.

P. 60(b)(2) motion, which we previously remanded for further review. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that, on August 7, 2018, the court dismissed both motions. Accordingly, because

the district court has recently decided Fortune’s motions, we deny the mandamus petition

as moot. We grant leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                        PETITION DENIED




                                              2